Exhibit 10.1

AWARD/CONTRACT

1. THIS CONTRACT IS A RATED

RATING

 

ORDER UNDER DPAS (15 CFR 350)

DO-A4A

 

2. CONTRACT (Proc. Ist. Ident.) NO. 3. EFFECTIVE DATE

4. REQUISITION/PURCHASE

M67854-06-C-5162

11 Aug 2006

   REQUEST/PROJECT NO.

 

5. ISSUED BY       CODE M67854

6. ADMINISTERED BY (If other than Item 5)

CODE S1103A

MARCORSYSCOM

DCMA ATLANTA

 

ATTN CTQ/CAPT ARRATIA J.

2300 LAKE PARK DRIVE

 

2200 LESTER STREET

SUITE 300

 

QUANTICO VA 22134

SMYNRA GA 30080

 

 

7. NAME AND ADDRESS OF CONTRACTOR

(No., street, city, county, state, and zip code)

8. DELIVERY

FORCE PROTECTION INDUSTRIES, INC.

 

[   ] FOB ORIGIN

MIKE ALDRICH

 

[X] OTHER

(See

9801 HIGHWAY 78, #3

 

 

below)

LADSON SC 29456

9. DISCOUNT FOR PROMPT PAYMENT

 

 

Net 30 Days

 

 

 

 

 

10. SUBMIT INVOICES   1

 

 

(4 copies unless otherwise specified)

 

 

TO THE ADDRESS

 

 

SHOWN IN:

 

 

CODE 1EFH8      FACILITY CODE

 

 

11. SHIP TO/MARK FOR

12. PAYMENT WILL BE MADE BY

CODE HQ0338

FORCE PROTECTION INDUSTRIES, INC.

DFAS COLUMBUS SOUTH ENTITLEMENT

 

WAYNE PHILLIPS

OPS

 

9801 HIGHWAY 78, BLDG 1

P.O. BOX 182264

 

LADSON, SC 29456

COLUMBUS OH 43218-2264

 

 

 

 

13. AUTHORITY FOR USING OTHER

14.ACCOUNTING AND APPROPRIATION DATA

 

THAN FULL AND OPEN COMPETITION

See Schedule

 

[X] 10 U.S.C. 2304(c) (4) [ ] 41 U.S.C. 253(c) (  )

 

 

 

 

 

15A. ITEM NO. 15B. SUPPLIES/SERVICES 15C. QUANTITY 15D. UNIT 15E. UNIT PRICE
15F. AMOUNT

 

FMS REQUIREMENT

CASE UK-P-LTQ

15G. TOTAL AMOUNT OF CONTRACT

 

$62,905,628.00

16. TABLE OF CONTENTS

 

 

 

 

(X) SEC.

DESCRIPTION

PAGE(S) (X) SEC.

DESCRIPTION

PAGE(S)

PART I — THE SCHEDULE

 

PART II — CONTRACT CLAUSES

X A

SOLICITATION/CONTRACT FORM 1 X

 

X I CONTRACT CLAUSES

11-20

X B

SUPPLIES OR SERVICES AND PRICES/COSTS

2-4

PART III — LIST OF DOCUMENTS,

 

 

 

EXHIBITS AND OTHER ATTACHMENTS

C

DESCRIPTION/SPECS./WORK STATEMENT

 

X J LIST OF ATTACHMENTS

21

X D

PACKAGING AND MARKING

5

PART IV — REPRESENTATIONS AND INSTRUCTIONS

X E

INSPECTION AND ACCEPTANCE

6

K REPRESENTATIONS, CERTIFICATIONS AND

 

 

 

 

OTHER STATEMENTS OR OFFERORS

 

X F

DELIVERIES OR PERFORMANCE

7

 

 

X G

CONTRACT ADMINISTRATION DATA

8-9

L INSTRS., CONDS., AND NOTICES TO OFFERORS

 

X H

SPECIAL CONTRACT REQUIREMENTS

10

M EVALUATION FACTORS FOR AWARD

 

CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE

 

 

17. [X] CONTRACTOR’S NEGOTIATED AGREEMENT Contractor is required to sign this
document and return 1 copies to issuing office.) Contractor agrees to furnish
and deliver all items or perform all the services set forth or otherwise
identified above and on any continuation sheets for the consideration stated
herein. the rights and obligations of the parties to this contract shall be
subject to and governed by the following documents: (a) this award/contract, (b)
the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by reference
herein. (Attachments are listed herein.)

 

18. [ ] AWARD (Contractor is not required to sign this document.) Your offer on
Solicitation Number _______  including the additions or changes made by you
which additions or changes are set forth in full above, is hereby accepted as to
the items listed above and on any continuation sheets. This award consummates
the contract which consists of the following documents: (a) the Government’s
solicitation and your offer, And (b) this award/contract. No further Contractual
document is necessary.

 


--------------------------------------------------------------------------------




 

19A. NAME AND TITLE OF SIGNER (Type or print)

 

20A. NAME AND TITLE OF CONTRACT OFFICER

 

 

TEL:

EMAIL:

 

 

 

19B. NAME OF CONTRACTOR         19C. DATE SIGNED

20B. UNITED STATES OF AMERICA

 

 

BY

 

 

BY

 

 

(Signature of person authorized to sign)

 

 

(Signature of Contracting Officer)

 

 

 

20C. DATE SIGNED

 

 

 

Section B — Supplies or Services and Prices

ITEM NO.

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

AMOUNT

0001

 

 

 

 

 

 

MASTER PPV

86

Each

$650,416.00

$55,935,776.00 NTE

 

FFP

 

 

 

 

 

In accordance with Performance Specifications, Statement of Work.

 

 

MILSTRIP No.: PUK245/6215/6001/0LTQ

 

 

ACRN: AA

 

 

 

 

 

 

 

 

 

 

 

FOB: Origin

 

 

 

 

 

FMS Case No: UK-P-LTQ

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

$55,935,776.00

 

 

 

 

 

 

 

ACRN AA

z

 

 

 

 

CIN: M6785406RCF0300

 

 

 

$27,967,888.00

 

 

 

 

 

 

 

ITEM NO.

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

AMOUNT

0002

 

 

 

 

 

 

Non-Standard Combat

1

Lot

$3,532,868.00

$3,532,868.00 NTE

 

Vehicle Parts

 

 

 

 

 

FFP

 

 

 

 

 

In accordance with Performance Specifications, Statement of Work.

 

 

MILSTRIP No.: PUK245/6216/6001/0LTQ

 

 

 

ACRN: AB

 

 

 

 

 

 

 

 

 

 

 

FOB: Origin

 

 

 

 

 

FMS Case No: UK-P-LTQ

 

 

 

 

 

 

 

NET AMT

$3,532,868.00

 

ACRN AB

 

 

 

 

 

CIN: 000000000000000000000000000000

 

$1,766,434.00

 

 

ITEM NO.

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

AMOUNT

0003

 

 

 

 

 

 

Technical, Non-Technical

1

Lot

$153,540.00

$153,540.00 NTE

 

Books, Pubs

 

 

 

 

 

FFP

 

 

 

 

 

In accordance with Performance Specifications, Statement of Work.

 

 

 

MILSTRIP No.: PUK245/6217/6001/0LTQ

 

 

 

ACRN: AC

 

 

 

 

 

 

 

 

 

 

 

FOB: Origin

 

 

 

 

 

FMS Case No: UK-P-LTQ

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

$153,540.00

 

ACRN AC

 

 

 

 

 

CIN: 000000000000000000000000000000

 

$76,770.00

 


--------------------------------------------------------------------------------




 

ITEM NO.

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

AMOUNT

0004

 

 

 

 

 

 

MASTIFF PPV TRAINING

1

Lot

$573,100.00

$573,100.00 NTE

 

FFP

 

 

 

 

 

In accordance with Performance Specifications, Statement of Work.

 

 

 

MILSTRIP No.: PUK244/6218/6001/0LTQ

 

 

 

ACRN: AD

 

 

 

 

 

 

 

 

 

 

 

FMS Case No: UK-P-LTQ

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

$573,100.00

 

ACRN AD

 

 

 

 

 

CIN: 000000000000000000000000000000

 

$286,550.00

 

 

ITEM NO.

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

AMOUNT

0005

 

 

 

 

 

 

MASTIFF PPV TRAINING

1

Lot

$2,710,344.00

$2,710,344.00 NTE

 

Field Representative Support

 

 

 

 

 

FFP

 

 

 

 

 

In accordance with Performance Specifications, Statement of Work.

 

 

 

MILSTRIP No.: PUK244/6219/8001/0LTQ

 

 

 

ACRN: AE

 

 

 

 

 

 

 

 

 

 

 

FMS Case No: UK-P-LTQ

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

$2,710,344.00

 

ACRN AD

 

 

 

 

 

 

 

 

 

 

 

CIN: 000000000000000000000000000000

 

$1,355,172.00

 

 

ITEM NO.

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

AMOUNT

0101

 

 

 

 

 

OPTION

MASTIFF PPV

4

Lot

$650,416.00

$2,601,664.00 NTE

 

FFP

 

 

 

 

 

In accordance with Performance Specifications, Statement of Work.

 

 

 

MILSTRIP No.: PUK245/6215/6001/0LTQ

 

 

 

ACRN: AA

 

 

 

 

 

 

 

 

 

 

 

FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

$2,601,664.00

 

Section D — Packaging and Marking

MARKING AND NOTIFICATION

(1) Marking Requirements

Marking for shipping and storage shall be in accordance with MIL-STD-129P,
unless relief has been


--------------------------------------------------------------------------------




granted in writing by the cognizant Procurement Contracting Officer.

(2) Notification Requirements

The Contractor shall provide a Notification of Availability (NOA) to the
designated Freight Forwarder specified in this section. The notification shall
be made at least thirty (30) calendar days prior to the contractor’s anticipated
ship date. The notification should include the contract number, FMS Case number,
line item number (if applicable) and a brief description of the items to be
shipped.

Freight Forwarder Address:

EMBASSY OF UNITED KINGDOM
EXEL GLOBAL LOGISTICS IN
GLOBAL FREIGHT MANAGEMENT
45250 SEVERN WAY
STERLING, VA 20166

Section E — Inspection and Acceptance

INSPECTION AND ACCEPTANCE TERMS

Supplies/services will be inspected/accepted at:

CLIN

INSPECT AT

INSPECT BY

ACCEPT AT

ACCEPT BY

0001

Origin

Government

Origin

Government

0002

Origin

Government

Origin

Government

0003

Origin

Government

Origin

Government

0004

Destination

Government

Destination

Government

0005

Destination

Government

Destination

Government

0101

Origin

Government

Origin

Government

 

CLAUSES INCORPORATED BY REFERENCE

52.246-2

Inspection Of Supplies—Fixed Price

AUG 1996

52.246-4

Inspection Of Services—Fixed Price

AUG 1996

52.247-30

F.O.B. Origin, Contractor’s Facility

FEB 2006

 

Section F — Deliveries or Performance

DELIVERY INFORMATION

CLIN

DELIVERY DATE

QUANTITY

SHIP TO ADDRESS

UIC

 

 

 

 

 

0001

09-DEC-2006

18

FORCE PROTECTION INDUSTRIES, INC.

 

 

 

 

WAYNE PHILLIPS 9801

 

 

 

 

HIGHWAY 78, BLDG 1

 

 

 

 

LADSON SC 29456

 

 

 

 

843-901-0810

 

 

 

 

FOB: Origin

 

 


--------------------------------------------------------------------------------




 

0001

08-JAN-2007

12

(SAME AS PREVIOUS LOCATION)

 

 

 

 

FOB: Origin

 

 

 

 

 

 

0001

07-FEB-2007

15

(SAME AS PREVIOUS LOCATION)

 

 

 

 

FOB: Origin

 

 

 

 

 

 

0001

09-MAR-2007

20

(SAME AS PREVIOUS LOCATION)

 

 

 

 

FOB: Origin

 

 

 

 

 

 

0001

08-MAY-2007

21

(SAME AS PREVIOUS LOCATION)

 

 

 

 

FOB: Origin

 

 

 

 

 

 

0002

N/A

N/A

N/A

N/A

 

 

 

 

 

0003

N/A

N/A

N/A

N/A

 

 

 

 

 

0004

N/A

N/A

N/A

N/A

 

 

 

 

 

0005

N/A

N/A

N/A

N/A

 

 

 

 

 

0101

01-MAY-2007

4

FORCE PROTECTION INDUSTRIES, INC.

 

 

 

 

WAYNE PHILLIPS

 

 

 

 

9801 HIGHWAY 78, BLDG 1

 

 

 

 

LADSON SC 29456

 

 

 

 

843-901-0810

 

 

 

 

FOB: Origin

 

 

CLAUSES INCORPORATED BY REFERENCE

52.242-17

Government Delay of Work

APR 1984

52.246-16

Responsibility For Supplies

APR 1984

 

Section G — Contract Administration Data

ACCOUNTING AND APPROPRIATION DATA

AA: 97-11X8242 2880 000 74 802 0 065916 2D PUK245 62156 001 0LTQ
AMOUNT: $27,967,888.00
CIN M6785406RCF0300: $27,967,888.00

AB: 97-11X8242 2880 000 74 802 0 065916 2D PUK245 62166 001 0LTQ
AMOUNT: $1,766,434.00
CIN 0000000000000000000000000000000: $1,766,434.00

AC: 97-11X8242 2880 000 74 802 0 065916 2D PUK245 62176 001 0LTQ
AMOUNT: $76,770.00
CIN 0000000000000000000000000000000: $76,770.00

AD: 97-11X8242 2880 000 74 802 0 065916 2D PUK244 62186 001 0LTQ
AMOUNT: $286,550.00
CIN 0000000000000000000000000000000: $286,550.00


--------------------------------------------------------------------------------




 

AE: 97-11X8242 2880 000 74 802 0 065916 2D PUK244 62196 001 0LTQ
AMOUNT: $1,355,172.00
CIN 0000000000000000000000000000000: $1,355,172.00

CLAUSES INCORPORATED BY FULL TEXT

MARCORSYSCOM WAWF INSTRUCTIONS TO CONTRACTORS

ELECTRONIC INVOICING PROCEDURES (MARCORSYSCOM Feb 2006)

In compliance with DFARS 252.232-7003, “Electronic Submission of Payment Request
(March 2003)” the United States Marine Corps (USMC) utilizes WAWF-RA to
electronically process vendor request for payment. The contractor is required to
utilize this system when processing invoices and receiving reports under this
contract.

The contractor shall (i) ensure an Electronic Business Point of Contract (POC)
is designated in Central Contractor Registration at http://www.ccr.gov and (ii)
register to use WAWR-RA at the https://wawf.eb.mil/ within ten (10) days after
award of the contract or modification incorporating WAWF-RA into the contract.
Step by step procedures to register are available at the https://wawf.eb.mil/.

The USMC WAWF-RA point of contact for this contract is Mr. Thomas Carmody and
can be reached on 703 432 3582 or via email at thomas.carmody@usmc.mil.

The contractor is directed to use the Combo format when processing invoices and
receiving reports. For all requirements, the contractor shall use the Marine
Corps Systems Command DODAAC (M67854) as the DOCAAC for all shipping addresses,
even if the ship-to address is other than the Marine Corps Systems Command.

DFAS-Columbus
P.O. Box 369022
Attn:Kansas-M67443
Columbus, Ohio 43236-9022

E-Mail: CCO-KC-VPIS@DFAS.MIL
PHONE: 1-800-756-4571 #2 then #4
WAWF: https://wawf.eb.mil/
VPIS: https://www.dfas.mil/money/vendor

Data entry information in WAWF:
Payment Office DoDAAC: HQ0338
Issue By DoDAAC: M67854
Admin Office DoDAAC: S1103A
Ship To/Service Acceptor DoDAAC: M67854/EST PG15
Contract Number: M67854-06-C-5162

Before closing out of an invoice session in WAWF-RA, but after submitting your
document or documents, the contractor will be prompted to send additional email
notifications. The contractor shall click on Send Additional Email Notifications
block on the page that appears. Add the primary point of contact’s email address
(provided above) in the first email address block and add the alternate point of
contact’s email address in the following block. This additional notification to
the government is important to ensure the appropriate point of contact is aware
that the invoice documents have been submitted into the WAWF-RA System.

NOTE:  The POCs identified above are for WAWF issues only. Any other contracting
questions/problems should be addressed to the POC identified in Section A of the
contract.


--------------------------------------------------------------------------------


Section H — Special Contract Requirements

EXERCISE OF OPTIONS

EXERCISE OF OPTIONS

THE CONTRACT LINE ITEM NUMBERS (CLINs) 0101 IS CONSIDERED OPTION CLINs. The
Option shall be exercised in accordance with FAR 52.217-7 OPTION FOR INCREASED
QUANTITY-SEPARATELY PRICED LINE ITEM (MAR 1989), and the Procuring Contracting
Officer (PCO) shall exercise on or before the date provided below:

Option Item

 

PCO shall exercise on or before:

0101

 

On or before 180 days after contract award

 

Section I — Contract Clauses

CLAUSES INCORPORATED BY REFERENCE

52.202-1

Definitions

JUL 2004

52.203-3

Gratuities

APR 1984

52.203-5

Covenant Against Contingent Fees

APR 1984

52.203-6

Restrictions On Subcontractor Sales To The Government

JUL 1995

52.203-7

Anti-Kickback Procedures

JUL 1995

52.203-10

Price Or Fee Adjustment For Illegal Or Improper Activity

JAN 1997

52.203-12

Limitation On Payments To Influence Certain Federal Transactions

SEP 2005

52.204-2

Security Requirements

AUG 1996

52.204-4

Printed or Copied Double-Sided on Recycled Paper

AUG 2000

52.209-6

Protecting the Government’s Interest When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment

JAN 2005

52.211-5

Material Requirements

AUG 2000

 

CLAUSES INCORPORATED BY FULL TEXT

52.217-7

OPTION FOR INCREASED QUANTITY—SEPARATELY PRICED LINE ITEM (MAR 1989)

 

 

The Government may require the delivery of the numbered line item, identified in
the Schedule as an option item, in the quantity and at the price stated in the
Schedule. The Contracting Officer may exercise the option by written notice to
the Contractor within 180 days. Delivery of added items shall continue at the
same rate that like items are called for under the contract, unless the parties
otherwise agree.

(End of clause)

CLAUSES INCORPORATED BY REFERENCE

52.222-1

Notice To The Government Of Labor Disputes

FEB 1997

52.222-3

Convict Labor

JUN 2003

52.222-19

Child Labor—Cooperation with Authorities and Remedies

JAN 2006

52.222-20

Walsh-Healey Public Contracts Act

DEC 1996

52.222-21

Prohibition Of Segregated Facilities

FEB 1999

52.222-26

Equal Opportunity

APR 2002

52.222-29

Notification Of Visa Denial

JUN 2003

52.222-35

Equal Opportunity For Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans

DEC 2001

52.222-36

Affirmative Action For Workers With Disabilities

JUN 1998

52.222-37

Employment Reports On Special Disabled Veterans, Veterans Of The Vietnam Era,
and Other Eligible Veterans

DEC 2001

52.222-39

Notification of Employee Rights Concerning Payment of Union Dues or Fees

DEC 2004

52.223-3

Hazardous Material Identification And Material Safety Data

JAN 1997

52.223-14

Toxic Chemical Release Reporting

AUG 2003

52.224-1

Privacy Act Notificatio

 

52.225-14

Inconsistency Between English Version And Translation Of Contract

FEB 2000

 


--------------------------------------------------------------------------------




 

52.227-1

Authorization and Consent

JUL 1995

52.227-2

Notice and Assistance Regarding Patent and Copyright Infringement

AUG 1996

52.227-3

Patent Indemnity

APR 1984

52.228-3

Worker’s Compensation Insurance (Defense Base Act)

APR 1984

52.228-4

Worker’s Compensation and War-Hazard Insurance Overseas

APR 1984

52.228-4

Worker’s Compensation and War-Hazard Insurance Overseas

APR 1984

52.229-3

Federal, State And Local Taxes

APR 2003

52.229-4

Federal, State, And Local Taxes (State and Local Adjustments)

APR 2003

52.229-6

Taxes—Foreign Fixed-Price Contracts

JUN 2003

52.232-1

Payments

ARP 1984

52.232-8

Discounts for Prompt Payment

FEB 2002

52.232-11

Extras

APR 1984

52.232-17

Interest

JUN 1996

52.232-23

Assignment of Claims

JAN 1986

52.232-23 Alt I

Assignment of Claims (Jan 1986) — Alternate I

APR 1984

52.232-25

Prompt Payment

OCT 2003

52.232-32

Performance-Based Payments

FEB 2002

52.233-1

Disputes

JUL 2002

52.233-1 Alt I

Disputes (Jul 2002) — Alternate I

DEC 1991

52.233-3

Protest After Award

AUG 1996

52.242-13

Bankruptcy

JUL 1995

52.242-15

Stop-Work Order

AUG 1989

52.243-1

Changes—Fixed Price

AUG 1987

52.246-23

Limitation of Liability

FEB 1997

52.246-24

Limitation of Liability—High Value Items

FEB 1997

52.246-24 Alt I

Limitation of Liability—High Value Items (Feb 1997) — Alternate I

APR 1984

52.246-25

Limitation Of Liability—Services

FEB 1997

52.247-63

Preference For U.S. Flag Air Carriers

JUN 2003

52.249-2

Termination For Convenience Of The Government (Fixed-Price)

MAY 2004

52.249-8

Default (Fixed-Price Supply & Service)

APR 1984

52.253-1

Computer Generated Forms

JAN 1991

252.203-7001

Prohibition On Persons Convicted of Fraud or Other Defense-Contract-Related
Felonies

DEC 2004

252.203-7002

Display of DOD Hotline Poster

DEC 1991

252.204-7000

Disclosure of Information

DEC 1991

252.204-7003

Control of Government Personnel Work Product

APR 1992

252.204-7004 Alt A

Central Contractor Registration (52.204-7) Alternate A

NOV 2003

252.209-7004

Subcontracting With Firms That Are Owned or Controlled By The Government of a
Terrorist Country

MAR 1998

252.223-7004

Drug Free Work Force

SEP 1988

252.225-7001

Buy American Art And Balance Of Payments Program

JUN 2005

252.223-7002

Qualifying Country Sources As Subcontractors

APR 2003

252.225-7004

Reporting of Contract Performance Outside the United States and
Canada—Submission after Award

JUN 2005

252.225-7012

Preference For Certain Domestic Commodities

JUN 2004

252.225-7013

Duty-Free Entry

JUN 2006

252.225-7016

Restriction On Acquisition Of Ball and Roller Bearings

MAR 2006

252.225-7028

Exclusionary Policies And Practices Of Foreign Government

APR 2003

252.225-7041

Correspondence in English

JUN 1997

252.225-7042

Authorization to Perform

APR 2003

252.228-7003

Capture and Detention

DEC 1991

252.229-7006

Value Added Tax Exclusion (United Kingdom)

JUN 1997

252.229-7008

Relief From Import Duty (United Kingdom)

JUN 1997

252.229-7008

Assignment of Claims (Overseas)

JUN 1997

 


--------------------------------------------------------------------------------




 

252.232-7010

Levies on Contract Payments

SEP 2005

252.232-7001

Choice of Law (Overseas)

JUN 1997

252.243-7001

Pricing Of Contract Modifications

DEC 1991

252.243-7001

Pricing Of Contract Modifications

DEC 1991

252.243-7002

Requests for Equitable Adjustment

MAR 1998

252.247-7024

Notification Of Transportation Of Supplies By Sea

MAR 2000

 

CLAUSES INCORPORATED BY FULL TEXT

52.203-8 CANCELLATION, RESCISSION, AND RECOVERY OF FUNDS FOR ILLEGAL OR IMPROPER
ACTIVITY (JAN 1997)

(a) If the Government receives information that a contractor or a person has
engaged in conduct constituting a violation of subsection (a),(b),(c), or (d) of
Section 27 of the Office of Federal Procurement Policy Act (41 U.S.C. 423) (the
Act), as amended by section 4304 of the 1996 National Defense Authorization Act
for Fiscal Year 1996 (Pub. L. 104-106), the Government may—

(1) Cancel the solicitation, if the contract has not yet been awarded or issued;
or

(2) Rescind the contract with respect to which—

(i) The Contractor or someone acting for the Contractor has been convicted for
an offense where the conduct constitutes a violation of subsection 27(a) or (b)
of the Act for the purpose of either—

(A) Exchanging the information covered by such subsections for anything of
value; or

(B) Obtaining or giving anyone a competitive advantage in the award of a Federal
agency procurement contract; or

(ii) The head of the contracting activity has determined, based upon a
preponderance of the evidence, that the Contractor or someone acting for the
Contractor has engaged in conduct constituting an offense punishable under
subsections 27(e)(1) of the Act.

(b) If the Government rescinds the contract under paragraph (a) of this clause,
the Government is entitled to recover, in addition to any penalty prescribed by
law, the amount expended under the contract.

(c) The rights and remedies of the Government specified herein are not
exclusive, and are in addition to any other rights and remedies provided by law,
regulation, or under this contract.

(End of clause)

52.216-24               LIMITATION OF GOVERNMENT LIABILITY (APR 1984)

(a) In performing this contract, the Contractor is not authorized to make
expenditures or incur obligations exceeding $31,762,522.50 dollars.

(b) The maximum amount for which the Government shall be liable if this contract
is terminated is $31, 762,522.50 dollars.

(End of clause)

52.222-26               EQUAL OPPORTUNITY (APR 2002) ALTERNATE I (FEB 1999)

Notice. The following terms of this clause are waived for this contract: none
are waived.

(a) Definition. United States, as used in this clause, means the 50 States, the
District of Columbia, Puerto Rico, the Northern Mariana Islands, American Samoa,
Guam, the U.S. Virgin Islands, and Wake Island.

(b) If, during any 12-month period (including the 12 months preceding the award
of this contract), the Contractor has been or is awarded nonexempt Federal
contracts and/or subcontracts that have an aggregate value in excess of $10,000,
the Contractor shall comply with paragraphs (b)(1) through (b)(11) of this
clause, except for work performed outside the United States by employees who
were not recruited within the United States. Upon request, the Contractor shall
provide information necessary to determine the applicability of this clause.


--------------------------------------------------------------------------------




 

(1) The Contractor shall not discriminate against any employee or applicant for
employment because of race, color, religion, sex, or national origin. However,
it shall not be a violation of this clause for the Contractor to extend a
publicly announced preference in employment to Indians living on or near an
Indian reservation, in connection with employment opportunities on or near an
Indian reservation, as permitted by 41 CFR 60-1.5.

(2) The Contractor shall take affirmative action to ensure that applicants are
employed, and that employees are treated during employment, without regard to
their race, color, religion, sex or national origin. This shall include, but not
be limited to, (i) employment, (ii) upgrading, (iii) demotion, (iv) transfer),
(v) recruitment, (vi) layoff or termination, (vii) rates of pay or other forms
of compensation, and (viii) selection for training, including apprenticeship.

(3) The Contractor shall post in conspicuous places available to employees and
applicants for employment the notices to be provided by the Contracting Officer
that explain this clause.

(4) The Contractor shall, in all solicitations or advertisements for employees
placed by or on behalf of the Contractor, state that all qualified applicants
will receive consideration for employment without regard to race, color,
religion, sex, or national origin.

(5) The Contractor shall send, to each labor union or representative of workers
with which it has a collective bargaining agreement or other contract or
understanding, the notice to be provided by the Contracting Officer advising the
labor union or workers’ representative of the Contractor’s commitments under
this clause, and post copies of the notice in conspicuous places available to
employees and applicants for employment.

(6) The Contractor shall comply with Executive Order 11246, as amended, and the
rules, regulations, and orders of the Secretary of Labor.

(7) The Contractor shall furnish to the contracting agency all information
required by Executive Order 11246, as amended, and by the rules, regulations,
and orders of the Secretary of Labor. The Contractor shall also file Standard
Form 100 (EEO-1), or any successor form, as prescribed in 41 CFR part 60-1.
Unless the Contractor has filed within the 12 months preceding the date of
contract award, the Contractor shall, within 30 days after contract award, apply
to either the regional Office of Federal Contract Compliance Programs (OFCCP) or
the local office of the Equal Employment Opportunity Commission for the
necessary forms.

(8) The Contractor shall permit access to its premises, during normal business
hours, by the contracting agency or the OFCCP for the purpose of conducting
on-site compliance evaluations and complaint investigations. The Contractor
shall permit the Government to inspect and copy any books, accounts, records
(including computerized records), and other material that may be relevant to the
matter under investigation and pertinent to compliance with Executive Order
11246, as amended, and rules and regulations that implement the Executive Order.

(9) If the OFCCP determines that the Contractor is not in compliance with this
clause or nay rule, regulation, or order of the Secretary of Labor, this
contract may be canceled, terminated, or suspended in whole or in part and the
Contractor may be declared ineligible for further Government contracts, under
the procedures authorized in Executive Order 11246, as amended. In addition,
sanctions may be imposed and remedies invoked against the Contractor as provided
in Executive Order 11246, as amended; in the rules, regulations, and orders of
the Secretary of Labor; or as otherwise provided by law.

(10) The Contractor shall include the terms and conditions of subparagraphs
(b)(1) through (11) of this clause in every subcontract or purchase order that
is not exempted by the rules, regulations, or orders of the Secretary of Labor
issued under Executive Order 11246, as amended, so that these terms and
conditions will be binding upon each subcontractor or vendor.

(11) The Contractor shall take such action with respect to any subcontract or
purchase order as the contracting officer may direct as a means of enforcing
these terms and conditions, including sanctions for noncompliance; provided,
that if the Contractor becomes involved in, or is threatened with, litigation
with a subcontractor or vendor as a result of any direction, the Contractor may
request the United States to enter into the litigation to protect the interests
of the United States.

(c) Notwithstanding any other clause in this contract, disputes relative to this
clause will be governed by the procedures in 41 CFR 60-1.1.

(End of clause)

52.222-35  EQUAL OPPORTUNITY FOR SPECIAL DISABLED VETERANS, VETERANS OF THE
VIETNAM ERA AND OTHER ELIGIBLE VETERANS (DEC 2001) ALTERNATE I (DEC 2001)

Notice: The following term(s) of this clause are waived for this contract; none
are waived.


--------------------------------------------------------------------------------




 

(a) Definitions. As used in this clause—

All employment openings means all positions except executive and top management,
those positions that will be filled from within the Contractor’s organization,
and positions lasting 3 days or less. This term includes full-time employment,
temporary employment of more than 3 days duration, and part-time employment.

Executive and top management means any employee—

(1) Whose primary duty consists of the management of the enterprise in which the
individual is employed or of a customarily recognized department or subdivision
thereof;

(2) Who customarily and regularly directs the work of two or more other
employees;

(3) Who has the authority to hire or fire other employees or whose suggestions
and recommendations as to the hiring or firing and as to the advancement and
promotion or any other change of status of other employees will be given
particular weight;

(4) Who customarily and regularly exercises discretionary powers; and

(5) Who does not devote more than 20 percent or, in the case of an employee of a
retail or service establishment, who does not devote more than 40 percent of
total hours of work in the work week to activities that are not directly and
closely related to the performance of the work described in paragraphs (1)
through (4) of this definition. This paragraph (5) does not apply in the case of
an employee who is in sole charge of an establishment or a physically separated
branch establishment, or who owns at least a 20 percent interest in the
enterprise in which the individual is employed.

Other eligible veteran means any other veteran who served on active duty during
a war or in a campaign or expedition for which a campaign badge has been
authorized.

Positions that will be filled from within the Contractor’s organization means
employment openings for which the Contractor will give no consideration to
persons outside the Contractor’s organization (including any affiliates,
subsidiaries, and parent companies) and includes any openings the Contractor
proposes to fill from regularly established recall lists. The exception does not
apply to a particular opening once an employer decides to consider applicants
outside of its organization.

Qualified special disabled veteran means a special disabled veteran who
satisfies the requisite skill, experience, education, and other job-related
requirements of the employment position such veteran holds or desires, and who,
with or without reasonable accommodation, can perform the essential functions of
such position.

Special disabled veteran means—

(1) A veteran who is entitled to compensation (or who but for the receipt of
military retired pay would be entitled to compensation) under laws administered
by the Department of Veterans Affairs for a disability—

(i) Rated at 30 percent or more; or

(ii) Rated at 10 or 20 percent in the case of a veteran who has been determined
under 38 U.S.C. 3106 to have a serious employment handicap (i.e., a significant
impairment of the veteran’s ability to prepare for, obtain, or retain employment
consistent with the veteran’s abilities, aptitudes, and interests); or

(2) A person who was discharged or released from active duty because of a
service-connected disability.

Veteran of the Vietnam era means a person who—

(1) Served on active duty for a period of more than 180 days and was discharged
or released from active duty with other than a dishonorable discharge, if any
part of such active duty occurred-

(i) In the Republic of Vietnam between February 28, 1961, and May 7, 1975; or

(ii) Between August 5, 1964, and May 7, 1975, in all other cases;

(2) Was discharged or released from active duty for a service-connected
disability if any part of the active duty was performed—


--------------------------------------------------------------------------------




 

(i) In the Republic of Vietnam between February 28, 1961, and May 7, 1975; or

(ii) Between August 5, 1964, and May 7, 1975, in all other cases.

(b) General. (1) The Contractor shall not discriminate against the individual
because the individual is the special disabled veteran, a veteran of the Vietnam
era, or other eligible veteran, regarding any position for which the employee or
applicant for employment is qualified. The Contractor shall take affirmative
action to employ, advance in

employment, and otherwise treat qualified special disabled veterans, veterans of
the Vietnam era, and other eligible veterans without discrimination based upon
their disability or veterans’ status in all employment practices such as—

(i) Recruitment, advertising, and job application procedures;

(ii) Hiring, upgrading, promotion, award of tenure, demotion, transfer, layoff,
termination, right of return from layoff and rehiring;

(iii) Rate of pay or any other form of compensation and changes in compensation;

(iv) Job assignments, job classifications, organizational structures, positions
descriptions, lines of progression, and seniority lists;

(v) Leaves of absence, sick leave, or any other leave;

(vi) Fringe benefits available by virtue of employment, whether or not
administered by the Contractor;

(vii) Selection and financial support for training, including apprenticeship,
and on-the-job training under 38 U.S.C. 3687, professional meetings,
conferences, and other related activities, and selection for leaves of absence
to pursue training;

(viii) Activities sponsored by the Contractor including social or recreational
programs; and

(ix) Any other term, condition, or privilege of employment.

(2) The Contractor shall comply with the rules, regulations, and relevant orders
of the Secretary of Labor issued under the Vietnam Era Veterans’ Readjustment
Assistance Act of 1972 (the Act), as amended (38 U.S.C. 4211 and 4212).

(c) Listing openings. (1) The Contractor shall immediately list all employment
openings that exist at the time of the execution of this contract and those
which occur during the performance of this contract, including those not
generated by this contract, and including those occurring at an establishment of
the Contractor other than the one where the contract is being performed, but
excluding those of independently operated corporate affiliates, at an
appropriated local public employment service office of the State wherein the
opening occurs. Listing employment openings with the U.S. Department of Labor’s
America’s Job Bank shall satisfy the requirement to list jobs with the local
employment service office.

(2) The Contractor shall make the listing of employment openings with the local
employment service office at least concurrently with using any other recruitment
source or effort and shall involve the normal obligations of placing a bona fide
job order, including accepting referrals of veterans and nonveterans. This
listing of employment openings does not require hiring any particular job
applicant of hiring from any particular group of job applicants and is not
intended to relieve the Contractor from any requirements of Executive orders or
regulations concerning nondiscrimination in employment.

(3) Whenever the Contractor becomes contractually bound to the listing terms of
this clause, it shall advise the State public employment agency in each State
where it has establishments of the name and location of each hiring location in
the State. As long as the Contractor is contractually bound to these terms and
has so advised the State agency, it need not advise the State agency of
subsequent contracts. The Contractor may advise the State agency when it is no
longer bound by this contract clause.

(d) Applicability. This clause does not apply to the listing of employment
openings that occur and are filled outside the 50 States, the District of
Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern
Mariana Islands, American Samoa, Guam, the Virgin Islands of the United States,
and Wake Island.

(e) Postings. (1) The Contractor shall post employment notices in conspicuous
places that are available to employees and applicants for employment.

(2) The employment notices shall—

(i) State the rights of applicants and employees as well as the Contractor’s
obligation under the law to take affirmative action to employ and advance in
employment qualified employees and applicants who are special disabled veterans,
veterans of the Vietnam era, and other eligible veterans; and


--------------------------------------------------------------------------------




 

(ii) Be in a form prescribed by the Deputy Assistance Secretary for Federal
Contract Compliance Programs, Department of Labor (Deputy Assistant Secretary of
Labor), and proved by or through the Contracting Officer.

(3) The Contractor shall ensure that applicants or employees who are special
disabled veterans are informed of the contents of the notice (e.g., the
Contractor may have the notice read to a visually disabled veteran, or may lower
the posted notice so that it can be read by a person in a wheelchair).

(4) The Contractor shall notify each labor union or representative of workers
with which it has a collective bargaining agreement, or other contract
understanding, that the Contractor is bound by the terms of the Act and is
committed to take affirmative action to employ, and advance in employment,
qualified special disabled veterans, veterans of the Vietnam era, and other
eligible veterans.

(f) Noncompliance. If the Contractor does not comply with the requirements of
this clause, the Government may take appropriate actions under the rules,
regulations, and relevant orders of the Secretary of Labor issued pursuant to
the Act.

(g) Subcontracts. The Contractor shall insert the terms of this clause in all
subcontracts or purchase orders of $25,000 or more unless exempted by rules,
regulations, or orders of the Secretary of Labor. The Contractor shall act as
specified by the Deputy Assistant Secretary of Labor to enforce the terms,
including action for noncompliance.

(End of clause)

52.223-10               WASTE REDUCTION PROGRAM (AUG 2000)

(a) Definitions. As used in this clause—

Recycling means the series of activities, including collection, separation, and
processing, by which products or other materials are recovered from the solid
waste stream for use in the form of raw materials in the manufacture of products
other than fuel for producing heat or power by combustion.

Waste prevention means any change in the design, manufacturing, purchase, or use
of materials or products (including packaging) to reduce their amount or
toxicity before they are discarded. Waste prevention also refers to the reuse of
products or materials.

Waste reduction means preventing or decreasing the amount of waste being
generated through waste prevention, recycling, or purchasing recycled and
environmentally preferable products.

(b) Consistent with the requirements of Section 701 of Executive Order 13101,
the Contractor shall establish a program to promote cost-effective waste
reduction in all operations and facilities covered by this contract. The
Contractor’s programs shall comply with applicable Federal, State, and local
requirements, specifically including Section 6002 of the Resource Conservation
and Recovery Act (42 U.S.C. 6962, et seq.) and implementing regulations (40 CFR
part 247).

(End of clause)

52.233-4 APPLICABLE LAW FOR BREACH OF CONTRACT CLAIM (OCT 2004)

United States law will apply to resolve any claim of breach of this contract.

(End of clause)

52.252-2 CLAUSES INCORPORATED BY REFERENCE (FED 1998)

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):

http://www.arnet.gov/far/

(End of clause)


--------------------------------------------------------------------------------




 

252.201-7000         CONTRACTING OFFICER’S REPRESENTATIVE (DEC 1991)

(a) “Definition. Contracting officer’s representative” means an individual
designated in accordance with subsection 201.602-2 of the Defense Federal
Acquisition Regulation Supplement and authorized in writing by the contracting
officer to perform specific technical or administrative functions.

(b) If the Contracting Officer designates a contracting officer’s representative
(COR), the Contractor will receive a copy of the written designation. It will
specify the extent of the COR’s authority to act on behalf of the contracting
officer. The COR is not authorized to make any commitments or changes that will
affect price, quality, quantity, delivery, or any other term or condition of the
contract.

(End of clause)

252.217-7027         CONTRACT DEFINITIZATION (OCT 1998)

(a) A Firm Fixed Price Contract is contemplated. The Contractor agrees to begin
promptly negotiating with the Contracting Officer the terms of a definitive
contract that will include (1) all clauses required by the Federal Acquisition
Regulation (FAR) on the date of execution of the undefinitized contract action,
(2) all clauses required by law on the dated of execution of the definitive
contract action, and (3) any other mutually agreeable clauses, terms, and
conditions. The Contractor agrees to submit a fixed price proposal and cost or
pricing data supporting its proposal.

(b) The schedule for definitizing this contract is as follows (insert target
date for definitization of the contract action

and dates for submission of proposal, beginning of negotiations, and, if
appropriate, submission of the make-or-buy and subcontracting plans and cost or
pricing data).

EVENT

 

DATE

NTE Proposal & ROM Received

 

Received, date 18 July 2006

Letter Contract Award

 

10 August 2006

Baseline Definitization Proposal Received

 

8 September 2006

Technical Evaluation Received

 

8 September 2006

Pre-Negotiation Clearance Approved

 

10 October 2006

Negotiations Complete

 

20 October 2006

Post Negotiation Clearance Approved

 

25 October 2006

Definitive Contract Executed

 

25 October 2006

 

(c) If agreement on a definitive contact action to supersede this undefinitized
contract action is not reached by the target date in paragraph (b) of this
clause, or within any extension of it granted by the Contracting Officer, the
Contracting Officer may, with the approval of the head of the contracting
activity, determine a reasonable price or fee in accordance with subpart 15.4
and part 31 of the FAR, subject to Contractor appeal as provided in the Disputes
clause. In any event, the Contractor shall proceed with completion of the
contract, subject only to the Limitation of Government Liability clause.

(1) After the Contracting Officer’s determination of price or fee, the contract
shall be governed by—

(i) All clauses required by the FAR on the date of execution of this
undefinitized contract action for either fixed-price or cost-reimbursement
contracts, as determined by the Contracting Officer under this paragraph (c);

(ii) All clauses required by law as of the date of the Contracting Officer’s
determination; and

(iii) Any other clauses, terms, and conditions mutually agreed upon.

(2) To the extent consistent with paragraph (c)(1) of this clause, all clauses,
terms, and conditions included in this undefinitized contract action shall
continue in effect, except those that by their nature apply only to an
undefinitized contract action.


--------------------------------------------------------------------------------




 

(d) The definitive contract resulting from this undefinitized contract action
will include a negotiated firm-fixed price contract in no event to exceed
$62,905,628.00.

(End of clause)

Section J — List of Documents, Exhibit and Other Attachments

Exhibit/Attachment Table of Contents

DOCUMENT TYPE

DESCRIPTION

PAGES

DATE

Attachment 1

Attachment B:
Performance
Specifications

 

 

 

 

 

 

Attachment 2

Attachment A: Statement of Work

 

 

 


--------------------------------------------------------------------------------